UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



RALPH DOMINQUEZ,                                           )
                                                           )
         Plaintiff,                                        )
                                                           )
                  v.                                       )    Civil Action No. 14-1469 (KBJ)
                                                           )
DIRECTOR OF THE FEDERAL                                    )
BUREAU OF INVESTIGATION et al.,                            )
                                                           )
                                                           )
         Defendants.                                       )


                                       MEMORANDUM OPINION

         Plaintiff Ralph Dominquez is a prisoner incarcerated at the Attica Correctional

Facility in Attica, New York. 1 In his form “Complaint for Violation of Civil Rights,”

Plaintiff, proceeding pro se, states his claim as follows:

            Everything started when I tried to expose criminal acts and civil
            rights violations by the D.O.P. and the heads of state responded by
            seeking restorbution [sic], which if expose[d] would have one
            question their reasoning in aidding [sic], abetting and, committing
            that which is clearly defined within both state and federal criminal
            codes/laws and civil rights.

(Compl. at 5.) Plaintiff wants the Court “[t]o give or show cause why the collective

structures should not be investigated, declared a criminal enterprise as [intelligible]

by R.I.C.O. and the doctrine of GRAYLORD!” (Id.) (emphasis in original.) Plaintiff




1
   Plaintiff paid the $400 filing fee applicable to civil actions. In an attachment to the complaint, he points to the
discrepancy between the fee he paid and the $350 filing fee listed in 28 U.S.C. § 1914. The “Judicial Conference
Schedule of Fees” accompanying § 1914 imposes a $50 administrative fee that “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Fee Schedule ¶ 14.
Since this action falls in neither category, the $400 filing fee applies.

                                                          1
names as defendants the Director of the FBI, “United States A.G.,” and “Uniformed

Federal District Courts for the State of New York.” (Compl. Caption.)

       Pursuant to 28 U.S.C. § 1915A, the Court is required to screen a prisoner’s

civil action seeking “redress from a governmental entity or officer or employee

[thereof]” and to dismiss the complaint upon determining that it, among other

grounds, fails to state a claim upon which relief may be granted. Id., § 1915A (a)-

(b)(1). For the following reasons, the Court will DISMISS this case. A separate

order consistent with this opinion will follow.

       The Court has carefully read the complaint. Although pro se filings are

accorded liberal interpretation, Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per

curiam), they still must comply substantially with the Federal Rules of Civil

Procedure. See Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987) (“[A] plaintiff

filing pro se [cannot] ignore the Federal Rules of Civil Procedure or expect the Court

to decide what claims a plaintiff may or may not want to assert.”).

       Rule 8(a) of the Federal Rules of Civil Procedure sets out the minimal pleading

standard. A complaint should contain “(1) a short and plain statement of the grounds

for the court's jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556
U.S. 662 677-78 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004).

Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more

than an unadorned, the-defendant-unlawfully-harmed-me-accusation,” and a complaint

containing “ ‘naked assertion[s]’ devoid of ‘further factual enhancement’ ” is

insufficient. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. 544, 555 (2009)).



                                             2
      Plaintiff has not alleged any facts establishing misconduct for which the named

entities can be held liable, nor has he cited a legal basis for his claim. As a general

rule, the federal criminal statutes provide no private cause of action. See Risley v.

Hawk, 818 F. Supp. 2d 18, 21-22 (D.D.C. 1996). And the United States, of which the

named defendants are a part, is subject to civil suit only upon consent “unequivocally

expressed in statutory text[.]” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations

omitted). To the extent that Plaintiff is seeking to compel an investigation of criminal

activity, his claim fails because the United States Attorney General has absolute

discretion in deciding whether to investigate claims for possible criminal or civil

prosecution, and, as a general rule applicable here, such decisions are not subject to

judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir.

1995); see accord Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 81 (D.D.C.

2010) (citing cases); Martinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008)

(same). Hence, 28 U.S.C. § 1915A compels the Court to dismiss this case.



                                                Ketanji Brown Jackson
                                                Ketanji Brown Jackson
                                                United States District Judge
DATE: October 3, 2014




                                            3